Citation Nr: 0831242	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-40 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a right heel fracture.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a left ankle fracture.

3.  Whether new and material evidence has been received to 
reopen a claim for compensation under 38 U.S.C.A. § 1151 for 
penile deformity and impotence.


REPRESENTATION

Appellant represented by:	Jean-Claude Sakellarios, 
Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from January 1971 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Manchester, New Hampshire, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

The Board notes that the veteran has sought to reopen two 
previously denied claims for benefits.  In written 
correspondence, the veteran has addressed a claim for service 
connected benefits for a back disability.  Further, the 
veteran made clear at an April 2005 hearing before a Decision 
Review Officer that he was also seeking service connection 
for penile deformity and impotence on a direct basis.  As 
neither of these claims has been adjudicated by the RO, the 
Board does not have jurisdiction over them and these issues 
are referred for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his December 2005 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran stated that he wished to have a hearing 
before a Veterans Law Judge, at the RO.  The requested 
hearing was scheduled for April 2008.  Unfortunately, the 
veteran's representative could not appear due to health 
problems, and he requested rescheduling.  The request was 
granted.

Upon rescheduling, the veteran requested that his hearing be 
conducted via videoconference between the RO and the Board.  
The videoconference hearing was scheduled for July 2008.  
This hearing was never held.  While the veteran appeared for 
the hearing, his representative was not present.  The veteran 
requested a second rescheduling for a time and date when his 
representative could be present.  The undersigned Veteran's 
Law Judge granted the request.

The claim has now been certified to the Board for appellate 
consideration, but the scheduling of a new personal hearing 
before a Veteran's Law Judge has not been accomplished.  
There is no indication in the record that the veteran has 
withdrawn his hearing request.  The veteran must be afforded 
an opportunity for a hearing prior to deciding his appeal.  
38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before a Veterans Law Judge at the 
appropriate VA facility.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

